Citation Nr: 9915974	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent.

2.  Entitlement to a rating in excess of 10 percent prior to 
July 6, 1993 for service connected status post left 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1971.

By rating decision in November 1972, service connection was 
granted for hypertension with an evaluation of 10 percent and 
for residuals of left spontaneous pneumothorax with an 
evaluation of 10 percent.  In January 1992, the veteran filed 
a claim for an increased rating for his service connected 
disabilities.  This appeal arises from the June 1992 rating 
decision from the Hartford, Connecticut Regional Office (RO) 
that denied the veteran's claim for an increased rating for 
hypertension and a lung disability.  A Notice of Disagreement 
was filed in July 1992 and a Statement of the Case was issued 
in September 1992.  A substantive appeal was filed in 
November 1992 with a request for a hearing.  In June 1993 a 
hearing at the RO before a local hearing officer was held.  
The veteran did not specifically request a hearing before the 
Board.  

This case was remanded in July 1997 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to New York, and his claim is now being handled by the 
Buffalo, New York RO.   

By rating decision in April 1996, the RO recognized emphysema 
as being a progression of the service connected left 
spontaneous pneumothorax and granted an increased rating from 
10 percent to 60 percent, effective from July 6, 1993.  By 
rating decision November 1998, the RO increased the 
evaluation for the veteran's service connected emphysema with 
status post left spontaneous pneumothorax from 60 percent to 
100 percent.  The effective date of the 100 percent rating 
was made effective from July 6, 1993 as opposed to the date 
of claim.  Thus, the issue before the Board is entitlement to 
a rating in excess of 10 percent for service connected status 
post left spontaneous pneumothorax prior to July 6, 1993.


REMAND

At a VA respiratory examination in February 1998, the veteran 
reported that he had been receiving Social Security benefits 
since 1991.  In Baker v. West, 11 Vet. App. 163 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that because the appellant reported that he was 
receiving SSA benefits, the Department was required to 
request those records as they may contain evidence relevant 
to the appellant's claims.  Part of the Secretary's 
obligation is to review a complete record.  VA is required to 
obtain evidence, including decisions by administrative law 
judges from the SSA, and to give that evidence appropriate 
consideration and weight.  Accordingly, the administrative 
decision and all underlying medical records should be 
requested from the Social Security Administration.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Thus, as this matter is being 
Remanded for Social Security records, the veteran should be 
afforded another cardiovascular examination to evaluate his 
hypertension, with the Social Security records being made 
available to the examiner.  The RO should also obtain all of 
the veteran's current VA and private medical records so that 
the examiner will have the veteran's complete medical 
history.  38 C.F.R. § 4.1 (1998).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected hypertension since 
1998.  After securing the necessary 
release(s), the RO should obtain these 
records.  The records requested should 
include any generated by the VAMC.  In 
addition, the RO should request from the 
Social Security Administration, any 
administrative decision and underlying 
medical records pertaining to the 
veteran's receipt of Social Security 
benefits.

2.  After the above development has been 
completed and the records requested have 
been obtained, the veteran should be 
afforded a VA cardiovascular examination 
to determine the severity of his service- 
connected hypertension.  The claims 
folder and a copy of this Remand decision 
must be provided to the physician prior 
to the examination.  Any test(s) deemed 
necessary should be performed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the RO should consider whether 
an increased rating in excess of 10 
percent for status post spontaneous 
pneumothorax prior to July 1993 is 
warranted under the old regulations.  It 
should also be determined whether a 
higher evaluation is warranted for 
hypertension, with consideration being 
given to the old regulations prior to 
January 12, 1998 and the old and the new 
regulations from that date.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case on both issues, to include the old 
criteria for rating hypertension and 
pneumothorax.  All interested parties 
should be afforded a reasonable 
opportunity to respond. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998). 


